Case 8:20-cv-01540-DOC-JDE Document 53 Filed 08/02/21 Page 1 of 2 Page ID #:958
        Case 8:20-cv-01540-DOC-JDE Document 53 Filed 08/02/21 Page 2 of 2 Page ID #:959


                   1        On June 17, 2021, the Court issued an order granting Defendants’ motion to
                   2 dismiss all claims alleged in the First Amended Complaint. The Court declined to
                   3 grant leave to amend, thereby terminating the case. ECF No. 51.
                   4        Consistent with the Court’s order, this action is dismissed with prejudice and
                   5 judgment hereby entered in favor of Defendants Alteryx, Inc., Dean A. Stoecker,
                   6 and Kevin Rubin.
                   7
                   8
                   9        IT IS SO ORDERED.
              10
              11
              12 Dated:           August 2, 2021
              13                                             The Honorable David O. Carter
                                                             United States District Judge
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                                    JUDGMENT IN FAVOR OF
ATTORNEYS AT LAW
 ORANGE COUNTY                                                  1                               DEFENDANTS
                                                                                       8:20-cv-01540-DOC-JDE
